Gerber, J:,
Defendant petitioned the court for a remittance of the fees of the members *62of the board of arbitrators heretofore repaid by defendant to the county on appeal by defendant from the award of a board of arbitrators.
Petitioner was defendant in an assumpsit action which was heard by a board of arbitrators in accordance with the Act of June 16,1836, P. L. 715, sec. 8.1, added January 14, 1952, P. L. (1951) 2087, sec. 1, as amended, 5 PS §30, and the rules of court adopted under the authority of said act.
The award of the arbitrators having been for plaintiff, an appeal therefrom was taken by defendant, at which time defendant, in accordance with section 4 of the Arbitration Act, 5 PS §71, repaid to the county the fees of the members of the board of arbitrators. See Montgomery County Rules of Arbitration, rule VIA 3.
The case was settled before the appeal came to trial.
The issue presented by this petition is whether an appellant who has repaid to the county the fees of the board of arbitrators is entitled to have this repayment remitted because the case was settled prior to a jury trial.
The Arbitration Act as amended in section 4 thereof provides:
“Such fees shall not be taxed as costs or be recoverable in any proceeding.”
The legislature has removed this matter from the discretion of the court. We therefore have no alternative but to dismiss the petition.
This case must be distinguished from the situation covered by our local Rules of Arbitration which provide in rule VIA 3:
“. . . The Court may, on petition of any party to a case, on cause shown and to prevent injustice or hardship, reduce the amount of this repayment or relieve appellant from such repayment in its entirety.”
The aforesaid rule operates before the repayment is made to the county, not afterwards.
*63And now, January 23, 1958, the petition of defendant for remittance of arbitrator’s fees is hereby dismissed.